DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coppens, US20100326667 (disclosed by applicant) in view of Lindblade, US 20170113762 (disclosed by applicant).  
Regarding claims 1-3, 12, 13, 16, 17, 19 and 20: Coppens discloses a mooring system, comprising:
a mooring support structure (10, 20) comprising:
a base structure (20);
a rotary mooring assembly (16) disposed on the base structure, wherein the rotary mooring assembly is configured to at least partially rotate about the base structure allowing the vessel to weathervane:
a post (62, 64) extending from and connected at a first end to the rotary mooring assembly and a second end (64) extending out from the turntable, wherein the post
comprises a yoke head connector (64) disposed on a second end thereof; and
a vessel support structure (49, 74, 72, 70) which in use is disposed on a vessel
floating on a surface of a body of water;
at least one extension arm (70) suspended from the vessel support structure;
a ballast tank (68) connected to the at least one extension arm (70), in use, the
ballast tank configured to move back and forth below the vessel support
structure;
a yoke (66) extending from and connected al a first end to the ballast tank,
wherein the yoke comprises a yoke head disposed on a second end thereof,
wherein the yoke head is disconnectedly (implicit) engaged with the yoke head
connecter (64), wherein a length of the post (62,64) is configured to provide a
connection location between the yoke head (66) and the yoke head connector
(64) such that , in use, when the yoke head (66) is disconnected from the yoke head connector (64), the yoke head falls from the yoke head connector toward
the surface of the body of water without contacting the mooring support
structure (see e.g. figure 1b).  
As best interpreted by the examiner Coppens does not disclose a turntable for allowing the vessel to weathervane or a first elongated support connected at a first end to the vessel support structure and connected at a second end to the yoke, wherein the elongated support is configured to support the yoke when the yoke head is disconnected from the yoke head connector or a hydraulic cylinder configured to support the post when the yoke is disconnected from the yoke head connector.
Lindblade discloses a turntable that allows the vessel to weathervane. Lindblade also discloses a first elongated support 112 connected at a first end to the vessel support structure 100 and connected at a second end to the yoke 24 and a hydraulic cylinder 42 to support the post.  The examiner considers the feature of claim 2 to be an alternative way of supporting the post (in lieu of or in addition to the hydraulic cylinder and is similar to supporting the yoke with an elongated support on the vessel side)
It would have been obvious to one of ordinary skill in the art to modify the mooring system of Coppens by using a turntable as disclosed by Lindblade for allowing the vessel to weathervane and also to use an elongated support suspended from the vessel support structure and connected to the yoke at the second end to suspend the yoke during disconnection and to use an elongated support connected to the mooring support structure above the post or/and a hydraulic cylinder to support the post as disclosed by Lindblade.  Doing so uses known arrangements to allow the vessel to weathervane and to support the post and yoke when disconnected from the yoke head connector.
The examiner considers the process of claims 12, 13, 16, 17, 19 and 20 as being embodied in the use of the apparatus of Coppens as modified by Lindblade.
Allowable Subject Matter
Claims 4-11, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617